                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                   3:18-cv-329-RJC
                               (3:16-cr-278-RJC-DSC-1)

DEMARIO BERNARD AUSTIN,                   )
                                          )
                  Petitioner,             )
                                          )
vs.                                       )                           ORDER
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Respondent.             )
__________________________________________)

       THIS MATTER is before the Court to memorialize the Court’s ruling at the March 2,

2021 evidentiary hearing.

       The Petitioner filed a pro se Amended Motion to Vacate, Set Aside or Correct Sentence

under 28 U.S.C. § 2255 arguing that counsel was ineffective for failing to file a Notice of Appeal

pursuant to Petitioner’s express instruction. (Doc. No. 3). The Respondent initially conceded that

relief should be granted so that Petitioner could file a direct appeal. (Doc. No. 6). After an Order

directing supplemental briefing however, (Doc. No. 7), the Respondent obtained an affidavit from

Petitioner’s trial indicating that Petitioner later withdrew his request that counsel file a Notice of

Appeal. (Doc. No. 10). An evidentiary hearing was scheduled to resolve this factual dispute.

       The evidentiary hearing came before the Court on March 2, 2021, at which Petitioner and

his former attorney testified.    After considering the evidence and weighing the witnesses’

credibility, the Court concluded that no ineffective assistance of counsel occurred. The Amended

§ 2255 Motion to Vacate will therefore be denied for the reasons stated on the record at the

evidentiary hearing.

       IT IS, THEREFORE, ORDERED that:

                                                  1

       Case 3:16-cr-00278-RJC-DSC Document 26 Filed 03/10/21 Page 1 of 2
1.    The Amended § 2255 Motion to Vacate, (Doc. No. 3), is DENIED for the reasons

      stated on the record at the March 2, 2021 evidentiary hearing.

2.    IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

      Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

      appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

      (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

      jurists would find the district court’s assessment of the constitutional claims

      debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is

      denied on procedural grounds, a petitioner must establish both that the dispositive

      procedural ruling is debatable and that the petition states a debatable claim of the

      denial of a constitutional right).

3.    The Clerk is instructed to close this case.



                                     Signed: March 10, 2021




                                           2

Case 3:16-cr-00278-RJC-DSC Document 26 Filed 03/10/21 Page 2 of 2
